Citation Nr: 0900599	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-37 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 11, 
2005, for the award of a 100 percent disability evaluation 
for service-connected retinitis pigmentosa, also claimed as 
tapeto retinal dystrophy and retinal degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The veteran had active service from July 1955 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

This appeal was certified to the Board in November 2008, and 
a letter was sent to the veteran indicating so on November 7, 
2008.  On November 26, 2008, the Houston RO received a letter 
from the veteran's representative requesting a 
videoconference hearing before the Board.  The veteran has 90 
days from notification of certification of the appeal to 
request a hearing, and in this case, the veteran has filed a 
timely request for a hearing.  See 38 C.F.R. § 20.1304(a).  

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700.  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before the Board, 
as the docket permits.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


